             Case 1:19-cv-00114-TC Document 3 Filed 10/10/19 Page 1 of 3




                                                                                   rnrn ocr ' o, I~      ID= ti. 3
                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


CHRISTOPHER ENRIQUE RIOS,

                         Plaintiff,                   ORDER

v.
                                                     Case No. 1:19-CV-114-TC
DAVIS COUNTY JAIL et al.,

                         Defendants.                 District Judge Tena Campbell




        Plaintiff, Christopher Enrique Rios, submitted a pro se prisoner civil- rights complaint. 1

The filing fee is $350. 2 However, Plaintiff asserts an inability to prepay it. Plaintiff thus applies

to proceed without prepaying the filing fee and submits a supporting affidavit. 3

        The Court grants Plaintiffs application to proceed without prepaying the filing fee. Even

so, Plaintiff must eventually pay the full $350.00 fee. 4 A plaintiff must typically start by paying

"an initial partial filing fee of 20 percent of the greater of ... the average monthly deposits to

[his/her inmate] account ... or ... the average monthly balance in [his/her inmate] account for

the 6-month period immediately preceding the filing of the complaint. "5 However, Plaintiffs

inmate account records show no funds; the Court thus waives the initial partial filing fee.

        Plaintiff must still complete the attached "Consent to Collection of Fees" form and

submit the original to the inmate funds accounting office and a copy to the Court within thirty


1
 See 42 U.S.C.S. § 1983 (2019).
2
 See 28 id. § 1914(a).
3
  See id.§ 1915(a).
4
  See id.§ 1915(b)(l).
5Id.
             Case 1:19-cv-00114-TC Document 3 Filed 10/10/19 Page 2 of 3




days so the Court may eventually collect the entire filing fee Plaintiff owes. Plaintiff is notified

that pursuant to Plaintiffs consent form submitted to this Court, Plaintiffs correctional institution

will make monthly payments from Plaintiffs inmate account of twenty percent of the preceding

month's income credited to Plaintiffs account.

        IT IS THEREFORE ORDERED that:

        (1) Plaintiff may proceed without prepaying his/her filing fee and without paying an

initial partial filing fee.

        (2) Plaintiff must still eventually pay $350.00, the full amount of the filing fee.

        (3) Plaintiff must make monthly payments of twenty percent of the preceding month's

income credited to Plaintiffs account.

         (4) Plaintiff shall make the necessary arrangement to give a copy of this Order to the

inmate funds accounting office or other appropriate office at his/her correctional facility.

         (5) Plaintiff shall complete the consent to collection of fees and submit it to the inmate

funds accounting office at his/her correctional facility and also submit a copy of the signed

consent to this Court within thirty days from the date of this Order or the complaint will be

dismissed.

                 DATED this   L fh day of October, 2019.
                          BY THE COURT:




                                MAGISTRATE JUDGE EVELYN J. FURSE
                                United States District Court




                                                                                                       2
           Case 1:19-cv-00114-TC Document 3 Filed 10/10/19 Page 3 of 3




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


        CONSENT TO COLLECTION OF FEES FROM INMATE TRUST ACCOUNT


       I, Christopher Enrique Rios (Case No. 1: l 9-CV-114-TC), understand that even though
the Court has granted my application to proceed in forma pauperis and filed my complaint, I
must still eventually pay the entire filing fee of $350.00. I understand that I must pay the
complete filing fee even if my complaint is later dismissed.

        I further consent for the appropriate institutional officials to collect from my account on a
continuing basis each month, an amount equal to 20% of each month's income. Each time the
amount in the account reaches $10, the Trust Officer shall forward the interim payment to the
Clerk's Office, U.S. District Court for the District of Utah, 351 South West Temple, Rm. 1.100,
Salt Lake City, UT 84101, until such time as the $350.00 filing fee is paid in full.

       By executing this document, I also authorize collection on a continuing basis of any
additional fees, costs, and sanctions imposed by the District Court.




                                               Signature of Inmate
                                               Christopher Enrique Rios




                                                                                                        3
